Citation Nr: 1040372	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  10-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for residuals of a right 
ankle sprain.

4.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2002 to 
October 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, as part of the Benefits Delivery at Discharge (BDD) 
program.  The purpose of the BDD program is to help ensure a 
smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this Veteran's case should 
take into consideration the existence of this electronic record. 

The Veteran testified before the undersigned Acting Veterans Law 
Judge in June 2010 at a Travel Board hearing held in Waco, Texas; 
a transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets delaying the adjudication of this appeal.  
However, for reasons discussed immediately below, it finds that a 
remand is necessary to fulfill VA's duties to assist the Veteran 
in ensuring that a complete record is available prior to the 
adjudication of these claims.  

First, all of the Veteran's claims on appeal must be remanded 
because the Veteran testified at his June 2010 Board hearing that 
he has received/is receiving treatment for his claimed disorders 
at the VA Medical Center (VAMC) in Dallas, Texas.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file); see also 38 U.S.C.A. § 5103A(b) (West 2002).  The Board 
acknowledges that the virtual claims file contains a June 2010 
signed statement from the Veteran waiving regional office 
consideration of "medical evidence located at the VA Medical 
Center in Dallas, TX;" this statement also contains a notation 
that VA treatment records dated from October 15, 2009, through 
the present should be scanned into the virtual claims file.  
Unfortunately, it does not appear that these records were 
obtained and/or associated with the virtual claims file.  Any 
waiver of RO consideration is therefore moot, and the Board must 
remand this appeal to allow the agency of original jurisdiction 
(AOJ) to ensure that these relevant treatment records are made a 
part of the record. 

In addition to outstanding VA medical evidence, the Board finds 
that a remand is necessary to obtain a new VA audiological 
examination.  The Veteran contends that his hearing loss had its 
onset in service and that he was exposed to in-service loud noise 
from aircraft and/or gunfire or rocket fire while serving in 
Iraq.  The Veteran was previously examined by the VA in August 
2008, approximately two months prior to his separation date.  The 
results of this examination did not demonstrate hearing loss in 
the Veteran's left ear which meets VA's definition of a 
disability, but the pure tone thresholds did show a decrease in 
hearing as compared to a February 2005 service audiogram.  See 
38 C.F.R. § 3.385 (2009).  Moreover, the Veteran's speech 
recognition score for the left ear was 94 percent; a score of 
less than 94 percent constitutes a hearing loss disability for VA 
compensation purposes.  See id.  Since the August 2008 VA 
audiological examination, the Veteran has been referred to VA 
audiology for evaluation of left ear hearing loss.  Additionally, 
the Veteran himself testified in June 2010 that his hearing loss 
has worsened; thus, it is quite possible that his left ear 
hearing loss now qualifies as a disability for VA compensation 
purposes.  

In sum, the record contains evidence that the Veteran 
demonstrated an increase in pure tone thresholds during service, 
that his left ear hearing loss barely failed to meet the 
definition of a disability two months prior to his service 
separation, and that less than two years after service he 
complains of increased hearing loss.  Under these circumstances, 
the Board finds that a new VA audiological examination is 
warranted to evaluate the Veteran's lay assertions of an increase 
in his left ear hearing loss and, if such hearing meets the 
definition of a disability, obtain an opinion regarding the 
etiology of such hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
38 C.F.R. § 3.159(c)(4) (2009).

Finally, the AOJ should provide additional VA examinations if it 
obtains competent evidence that the Veteran has a currently 
diagnosed left shoulder disorder, right ankle disorder, or eye 
disorder.  A review of the claims file reflects that the Veteran 
sought treatment for left shoulder complaints, a right ankle 
sprain, and a bilateral eye injury involving hydraulic fluid, 
during service.  His claims of entitlement to service connection 
for a left shoulder disorder, residuals of a right ankle sprain, 
and an eye disorder, were all denied, however, because the 
current medical evidence (i.e., the August 2008 VA examination) 
failed to show any chronic disorder of the left shoulder, right 
ankle, or eyes.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim").  

As noted above, the Veteran testified at the June 2010 Board 
hearing that he has been receiving treatment for his claimed 
conditions at the Dallas VAMC.  Thus, if these treatment records 
reveal that he has been diagnosed with a chronic disorder 
relating to any of these body systems, the Board is of the 
opinion that a VA examination is necessary to determine whether 
the current disorder is related to the in-service event, disease, 
or injury.  See McLendon, 20 Vet. App. at 83 (holding that the VA 
has a duty to provide a VA examination when the record lacks 
evidence to decide a veteran's claim and there is evidence of (1) 
a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the 
Dallas VAMC for the period from October 2009 
through the present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.

2.  If the AOJ concludes that it is 
reasonably certain that the VA treatment 
records, as described above, do not exist or 
that further efforts to obtain them would be 
futile, notify the Veteran that such records 
are not available, explain the efforts made 
to obtain to the records, describe any 
further action VA will take regarding the 
claim, and inform the Veteran that it is 
ultimately his responsibility for providing 
the evidence.

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
left ear hearing loss found to be present.  
The claims folder should be made available to 
and reviewed by the examiner.  All indicated 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail.

The examiner should comment on the Veteran's 
report regarding the onset of his bilateral 
hearing loss in service in determining 
whether it is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's left ear hearing loss is related to 
or had its onset during service, and 
particularly, to his report of in-service 
exposure to loud noise from aircraft and/or 
gunfire or rocket fire while serving in Iraq.  
A detailed rationale should be provided for 
all opinions and should reflect consideration 
of any lay assertions of continuity of 
symptomatology.  

4.  If competent evidence is received which 
demonstrates that the Veteran has a current 
left shoulder disorder, arrange for him to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any left shoulder disorder found 
to be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed, and all findings should be 
reported in detail.

The examiner should comment on the Veteran's 
report regarding the onset of his left 
shoulder disorder in service in determining 
whether it is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's left shoulder disorder is related 
to or had its onset during service, and 
particularly, to his numerous complaints of 
intermittent left shoulder pain, variously 
diagnosed as bursitis, tendonitis of the 
rotator cuff, and impingement.  A detailed 
rationale should be provided for all opinions 
and should reflect consideration of any lay 
assertions of continuity of symptomatology.  

5.  If competent evidence is received which 
demonstrates that the Veteran has a current 
right ankle disorder, arrange for him to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any right ankle disorder found to 
be present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.

The examiner should comment on the Veteran's 
report regarding the onset of his right ankle 
disorder in service in determining whether it 
is at least as likely as not (a 50 percent or 
greater probability) that the Veteran's right 
ankle disorder is related to or had its onset 
during service, and particularly, to evidence 
of a right ankle sprain in both April 2003 
and July 2007 with complaints of mild 
residual aching and stiffness at separation.  
A detailed rationale should be provided for 
all opinions and should reflect consideration 
of any lay assertions of continuity of 
symptomatology.  

6.  If competent evidence is received which 
demonstrates that the Veteran has a current 
eye disorder, arrange for him to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any eye 
disorder found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all findings 
should be reported in detail.

The examiner should comment on the Veteran's 
report regarding the onset of his eye 
disorder in service in determining whether it 
is at least as likely as not (a 50 percent or 
greater probability) that the Veteran's eye 
disorder is related to or had its onset 
during service, and particularly, to the in-
service injury in which hydraulic fluid was 
sprayed in his eyes.  A detailed rationale 
should be provided for all opinions and 
should reflect consideration of any lay 
assertions of continuity of symptomatology.  

7.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claims on appeal.  If actions 
remain adverse to the Veteran, provide him 
and his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


